UNITED STA'I`ES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA
EASTERN DIVISION
Criminal No. 4:16-CR-ll-1BO
Civil No. 4:19-CV-2-BO

Ezequiel Gonzalez Garza,
Petitioner,
ORDER

V.

United States of Ameriea,

\/\/\/\/\/\/\/\/\/

Respondent.

Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing § 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, or to make such other response as appropriate to the above-

captioned § 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the
filing of this order.

so oRDERED. This _‘[ day ofJanuary, 2019.

TzRRENCE W. BOYLE

CHIEF UNITED STATES ISTRICT JUDGE

 

